UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended October 31, 2009 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition periodfrom ,20,to CommissionFileNumber000-32465 MASS MEGAWATTS WIND POWER, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 04-3402789 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 95 Prescott Street, Worcester, Massachusetts01605 (Address of Principal Executive Offices) (508) 751-5432 (Registrant's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in this Form 10-Q or any amendment to this Form 10-Q.Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer £ Accelerated filer £ £ Non-accelerated filer T Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes £No T There were 7,457,349 shares of the Registrant's no par value common stock outstanding as of December 16, 2009. Mass Megawatts Wind Power, Inc. (A Development Stage Enterprise) CONTENTS PartI - Financial Information Item1. FinancialStatements 1 Item2. Management's Discussion & Analysis and Plan of Operation 9 Item3. Quantitative and Qualitative Disclosures about Market Risks 13 Item4. ControlsandProcedures 13 PartII - Other Information Item1. Legal Proceedings 14 Item2. Changes in Securities 14 Item3. Defaults on Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Other Matters 15 Item6. Exhibits and Reports on Form 8-K 15 Signatures 16 Contents PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS CONTENTS Financial Statements: Balance Sheets as of October 31, 2009, and April 30, 2009 (Unaudited) 2 Statements of Operations for the Three and Six Months Ended October 31, 2009 and 2008 (Unaudited) and for the Period May 27, 1997 (Date of Inception) to October 31, 2009 (Unaudited) 3 Statements of Cash Flows for the Six Months Ended October 31, 2009 and 2008 (Unaudited) and for the Period May 27, 1997 (Date of Inception) to October 31, 2009 (Unaudited) 4 Notes to Unaudited Financial Statements 5 1 Contents PARTI-FINANCIALINFORMATION Mass Megawatts Wind Power, Inc. (A Development Stage Company) Balance Sheets (Unaudited) October31, 2009 April30, 2009 Current Assets Cash $ 54,303 $ 83,151 Contracts receivable 25,115 25,115 Prepaid expenses and other current assets 17,723 20,847 Costs in excess of billings on uncompleted contracts 8,251 8,251 Total current assets 105,392 137,364 Fixed assets, net of accumulated depreciation of $26,195 and $25,191, respectively 4,617 5,621 Total assets $ 110,009 $ 142,985 Current liabilities: Accounts payable and accrued liabilities $ 69,755 $ 101,991 Provision for loss on contract 42,333 73,329 Due to stockholder 60,601 102,769 Deferred income 11,072 11,072 Total current liabilities 183,761 289,161 Stockholders’ deficit: Common stock; no par value; 12,000,000 shares authorized; 7,457,349 issued and outstanding at October 31, 2009; 7,000,000 authorized; 6,765,676 issued and outstanding at April 30, 2009 5,162,418 4,776,899 Deficit accumulated during development stage (5,236,170 ) (4,923,075 ) Total stockholders' deficit (73,752 ) (146,176 ) Total liabilities and stockholders’ deficit $ 110,009 $ 142,985 The accompanying notes are an integral part of these unaudited financial statements. 2 Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended Six Months Ended May27, 1997 Inception through October31, October31, October31, 2009 2008 2009 2008 2009 Contract revenues earned $ - $ - $ - $ - $ 51,739 Direct contracting costs 28,766 - 28,766 - 490,112 Contracting loss (28,766 ) - (28,766 ) - (438,373 ) Operating expenses: General and administrative 149,943 89,515 278,118 359,438 4,696,026 Depreciation 502 502 1,004 1,004 26,195 Total operating costs 150,445 90,017 279,122 360,442 4,722,221 Operating loss (179,211 ) (90,017 ) (307,888 ) (360,442 ) (5,160,594 ) Other income (expense): Interest expense (2,350 ) (655 ) (5,283 ) (4,030 ) (80,153 ) Interest income 24 188 76 506 4,577 Total other expense (2,326 ) (467 ) (5,207 ) (3,524 ) (75,576 ) Net loss $ (181,537 ) $ (90,484 ) $ (313,095 ) $ (363,966 ) $ (5,236,170 ) Net loss per share - basic and diluted $ (0.03 ) $ (0.02 ) $ (0.04 ) $ (0.07 ) Weighted average number of common shares - basic and diluted 7,217,033 5,798,921 7,047,140 5,435,766 The accompanying notes are an integral part of these unaudited financial statements 3 Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) Three Months Ended May27, 1997 (Inception) Through October31, July31, 2009 2008 2009 OPERATING ACTIVITIES Net loss $ (313,095 ) $ (363,966 ) $ (5,236,170 ) Adjustments to reconcile net loss to net cash used by operating activities Shares issued for services 39,389 131,814 1,567,134 Depreciation 1,004 1,004 26,195 Interest imputed on stockholder advances 1,664 101 31,573 Changes in: Contracts receivable - - (25,115 ) Prepaid expenses and other current assets 3,124 (129,366 ) (17,723 ) Provision for loss on contract (30,996 ) - 42,333 Costs and estimated earnings in excess of billings - - (8,251 ) Accounts payable and accrued liabilities (32,236 ) (62,623 ) 167,317 Deferred revenue - - 11,072 Customer deposits - - 4,192 Net cash used in operating activities (331,146 ) (423,036 ) (3,437,443 ) INVESTING ACTIVITIES Purchase of fixed assets - - (13,712 ) Net cash used in investing activities - - (13,712 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 344,466 452,031 3,505,870 Borrowings on related party debt 73,648 22,100 785,233 Payments on related party debt (115,816 ) (42,442 ) (785,645 ) Net cash provided by financing activities 302,298 431,689 3,505,458 NET INCREASE (DECREASE) IN CASH (28,848 ) 8,653 54,303 CASH AT BEGINNING OF PERIOD 83,151 153 - CASH AT END OF PERIOD $ 54,303 $ 8,806 $ 54,303 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid 3,619 4,030 Income tax paid - - The accompanying notes are an integral part of these unaudited financial statements 4 Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Mass Megawatts Wind Power, Inc. (”Mass Megawatts"), a Massachusetts corporation, was incorporated as Mass Megawatts, Inc. on May 27, 1997. Mass Megawatts changed its name in January 2001 to Mass Megawatts Power, Inc. and has been in the development stage since its incorporation. Mass Megawatts changed its name on February 27, 2002 to Mass Megawatts Wind Power, Inc. Mass Megawatts' principal line of business is to develop its prototype wind energy production equipment and locate and adapt suitable operating facilities. It intends to build, patent, and operate wind energy generated power plants utilizing proprietary MultiAxis Turbine technology. Mass Megawatts expects to sell the generated electricity to the power commodity exchange on the open market, initially in California. The corporate headquarters is located in Worcester, Massachusetts. The accompanying unaudited interim financial statements of Mass Megawatts Wind Power, Inc. have been prepared in accordance with the accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Mass Megawatt’s Annual Financial Statements included herein on this Form S-1 filed with the SEC.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein.The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period ended April 30, 2009 have been omitted. Reclassifications Certain prior period amounts have been reclassified to conform to current period presentation. 5 Contents Recently Issued Accounting Pronouncements Mass Megawatts does not expect the adoption of any recently issued accounting pronouncements to have a significant impact on their financial position, results of operations or cash flows. NOTE 2 – CONTRACTS RECEIVABLE October31, 2009 2008 Contracts in progress: Current accounts receivable $ 25,115 $ - Retentions 11,550 - Total $ 36,665 $ - NOTE 3 – COSTS AND BILLINGS ON UNCOMPLETED CONTRACTS Information with respect to uncompleted contracts is summarized below. During the six months ended October 31, 2009, the Company anticipated a loss on an uncompleted contract and recorded a provision of $28,766, which is recorded as direct contracting costs. During the year ended April 30, 2009, the Company recorded loss provisions totaling $410,250 on uncompleted contracts. October31, 2009 2008 Costs incurred on uncompleted contracts $ 570,433 $ - Estimated losses (439,016 ) - 131,417 - Less progress billings to date 165,499 - $ (34,082 ) $ - Included in accompanying balance sheets under the following captions: Costs in excess of billings on uncompleted contracts $ 8,251 $ - Provision for loss on contract (42,333 ) - $ (34,082 ) $ - 6 Contents NOTE 4 - GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liabilities in the ordinary course of business. Operating losses have been incurred each year since inception, resulting in an accumulated deficit of $5,236,170 at October 31, 2009.In addition, at October 31, 2009, Mass Megawatts had a working capital deficit of $78,369. These conditions raise substantial doubt about Mass Megawatts' ability to continue as a going concern. Currently, management is soliciting additional equity investors through private placement offerings and is obtaining funding from Mass Megawatts' Chief Executive Officer to fund these losses; however, no assurance can be given as to the success of these efforts. The financial statements of Mass Megawatts do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary if Mass Megawatts is unable to continue as a going concern. NOTE 5 - RELATED PARTY TRANSACTIONS At October 31, 2009, Mass Megawatts owed $60,601 to certain stockholders, which consisted of net funds advanced of $31,323 and amounts owed on personal credit cards for company expenditures of $29,278. The funds advanced are due on demand, bear no interest and are unsecured. Imputed interest expense of 8% was recorded during the six months ended October 31, 2009 and 2008 and treated as a contribution to capital.Payments on stockholders credit cards are subject to the terms and conditions of the authorizing entities. Pursuant to a Licensing Agreement dated June 21, 2000, Mass Megawatts was granted an exclusive sublicense to market, within a limited territory, the MultiAxis Turbosystem (MAT) and associated technology relative to wind velocity augmentation which is the ability to use external walls or structure to enhance the flow of air velocity for increasing power output. The MAT is comprised of certain products and technology covered by eight applications for United States Letters Patented by Jonathan Ricker. Mr. Ricker is the owner of the patent rights of the licensed technology to Windstorm International. He is also the Chairman and Chief Executive Officer of Mass Megawatts. The Company must pay a royalty fee to Mr. Ricker of two percent of the net sales for the life of the patent of each product being licensed. The limited territory is defined as: Massachusetts, New York, New Jersey, Pennsylvania, California, Illinois, Kansas, Michigan, Minnesota, Nebraska, North Dakota, South Dakota, Texas, Vermont, Washington, and Wisconsin. Mass Megawatts must pay a royalty fee to Mr. Ricker based on two percent of the net sales of Mass Megawatts for the life of the patent of each product being licensed pursuant to the sublicensing agreement. The sub-licensor is Windstorm International of Putnam, CT who received a license agreement from Mr.
